Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/136230. Claims 1-20 are pending examination.
	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 17 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 9 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 9, and 17 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to data retrieval with bias reduction based on predictive model and correlation values. Specifically, the claims recite accepting a user request, applying the user request, generate a predictive model from a data store that comprises a set of data records, each representing an individual and comprising values for a plurality of fields pertaining to a characteristic of that individual, the predictive model identifying one or more of the fields as predictor variables that are correlated with a field that is a target variable, determining whether one or more of the fields identified as a predictor variable is bias- sensitive, which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as artificial intelligence engine, machine readable storage medium, digital data device merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the artificial intelligence engine, machine readable storage medium, digital data device perform(s) the steps or functions of accepting a user request, applying the user request, generate a predictive model from a data store that comprises a set of data records, each representing an individual and comprising values for a plurality of fields pertaining to a characteristic of that individual, the predictive model identifying one or more of the fields as predictor variables that are correlated with a field that is a target variable, determining whether one or more of the fields identified as a predictor variable is bias- sensitive. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a artificial intelligence engine, machine readable storage medium, digital data device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of data retrieval with bias reduction based on predictive model and correlation values. As discussed above, taking the claim elements separately, the artificial intelligence engine, machine readable storage medium, digital data device perform(s) the steps or functions of accepting a user request, applying the user request, generate a predictive model from a data store that comprises a set of data records, each representing an individual and comprising values for a plurality of fields pertaining to a characteristic of that individual, the predictive model identifying one or more of the fields as predictor variables that are correlated with a field that is a target variable, determining whether one or more of the fields identified as a predictor variable is bias- sensitive. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of data retrieval with bias reduction based on predictive model and correlation values. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-8, 10-16, and 18-20 further describe the abstract idea of data retrieval with bias reduction based on predictive model and correlation values. The dependent claims do not 


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlisle et al. (Foreign Application Publication No. WO2018176053A1).

Regarding Claim 1, Carlisle teaches a method of data retrieval, comprising accepting a user request, (315: data and information related to one or more user requests),applying the user request to an artificial intelligence engine to generate a predictive model (315: requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model)) from a data store that comprises a set of data records (315: user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence)), each representing an individual and comprising values for a plurality of fields pertaining to a characteristic of that individual (315: contribution data may be included in user objective data 429…  any given user request may be associated with a predetermined point value for use in the gamification engine described elsewhere herein. Thus, when another user fulfills the user request, the other user may be allocated a reward (e.g., reward tokens or tier) based on the associated point value. Furthermore, in an embodiment, a value determined by the user may be associated with user objective data 427), the predictive model identifying one or more of the fields (315: user objective  as predictor variables that are correlated with a field that is a target variable, (315: user objective data 429 comprises data and information related to one or more user requests, needs, wants, desires, goals, etc. User objective data 429 may include, without limitation, user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model described elsewhere herein). In an embodiment, contribution data may be included in user objective data 429. User objective data 429 may be utilized in connection to the exchange of needs and offers, described elsewhere herein. In an embodiment, user objective data 429 may also include a point value. For example, any given user request may be associated with a predetermined point value for use in the gamification engine described elsewhere herein. Thus, when another user fulfills the user request, the other user may be allocated a reward (e.g., reward tokens or tier) based on the associated point value. Furthermore, in an embodiment, a value determined by the user may be associated with user objective data 427. For example, user objective data 429 may include a request for a "1903 silver dollar" and be associated with a value to the user of $60 (the amount the user is willing to pay for this item). Similarly, user offers may include items and amounts that may be used in executing the exchange described elsewhere herein),determining whether one or more of the fields identified as a predictor variable is bias- sensitive; (77: the set of links 304 included in a given home screen 302 for a given user may change over time (e.g., in real time) as the artificial intelligence evolves based on the user's biases. As used herein, the term "biases" refers to a user's preferences, interests, activities, interactions, transactions, and/or the like, as determined, for example, from the user's data model, described elsewhere herein).

Regarding Claim 2, Carlisle teaches the method of claim 1 comprising preventing from being reported to the user a model for which one or more fields identified as a predictor variable is bias-sensitive; (77: the set of links 304 included in a given home screen 302 for a given user may change over time (e.g., in real time) as the artificial intelligence evolves based on the user's biases. As used herein, the term "biases" refers to a user's preferences, interests, activities, interactions, transactions, and/or the like, as determined, for example, from the user's data model, described elsewhere herein). (Examiner interpretation: Links are provided based on biases preferences and interests).

Regarding Claim 3, Carlisle teaches the method of claim 1, comprising preventing from being reported to the user a model for which (i) a bias-sensitive field is identified as a predictor variable and (ii) a measure of correlation generated by the artificial intelligence engine is above a high water mark value; (81: Grow-themed screen 302D may comprise links 304 related to the user's personal growth. For example, grow-themed screen 302D may comprise links 304 that are suggested by the artificial intelligence (e.g., the predictive model described herein) for the particular user's personal and/or professional growth and development. Links 304 on grow-themed screen 302D may be selected and/or arranged to allow the user to review data (e.g., statistics) on his or her daily activities, and correlate that data directly to results that the user is achieving in his or her life. As an example, the artificial intelligence may determine that a user is spending too much time playing online video games (e.g., by determining that a percentage of the user's time spent playing video games exceeds a reference threshold), and responsively add links 304 to the grow-themed screen 302D to encourage the user to decrease his or her gaming time (e.g., by adding one or more links 304 to grow-themed screen 302D for articles about overcoming video game addiction) and/or use his or her time better (e.g., by adding one or more links 304 to grow-themed screen 302D for job postings, social clubs within the user's vicinity, memberships to gyms within the user's vicinity, etc.), and (490: Users may review and correlate their progress in learning, relationships, areas of focus, actions, and/or the like to actual results and achievements in every area of their lives. The analysis of a user's activities may also be used by the artificial intelligence, described elsewhere herein (e.g., the predictive model described herein), to provide suggestions (e.g., links 304 on a home screen 302, categories in category-snapshot screen 308, etc.) to the user).

the method of claim 3, comprising reducing a measure of correlation generated by the artificial intelligence engine for a model for which a bias-sensitive field is identified as a predictor variable; (77: the set of links 304 included in a given home screen 302 for a given user may change over time (e.g., in real time) as the artificial intelligence evolves based on the user's biases. As used herein, the term "biases" refers to a user's preferences, interests, activities, interactions, transactions, and/or the like, as determined, for example, from the user's data model, described elsewhere herein), and (315: user objective data 429 comprises data and information related to one or more user requests, needs, wants, desires, goals, etc. User objective data 429 may include, without limitation, user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model described elsewhere herein). In an embodiment, contribution data may be included in user objective data 429. User objective data 429 may be utilized in connection to the exchange of needs and offers, described elsewhere herein. In an embodiment, user objective data 429 may also include a point value. For example, any given user request may be associated with a predetermined point value for use in the gamification engine described elsewhere herein. Thus, when another user fulfills the user request, the other user may be allocated a reward (e.g., reward tokens or tier) based on the associated point value. Furthermore, in an embodiment, a value determined by the user may be associated with user objective data 427. For example, user objective data 429 may include a request for a "1903 silver dollar" and be associated with a value to the user of $60 (the amount the user is willing to pay for this item). Similarly, user offers may include items and amounts that may be used in executing the exchange described elsewhere herein). (Examiner interpretation: the bias values are being determined based on the predictive values of para. 315. After the predictive value is determined, they determine a bias value based on the predictive preference of the user).

Regarding Claim 5, Carlisle teaches the method of claim 4, comprising reporting the model to the user with the reduced measure of correlation; (81: Links 304 on grow-themed screen 302D may be selected and/or arranged to allow the user to review data (e.g., statistics) on his or her daily activities, and correlate that data directly to results that the user is achieving in his or her life).

Regarding Claim 6, Carlisle teaches the method of claim 4, comprising reducing the measure of correlation generated by the artificial intelligence engine for the model for which a bias-sensitive field is identified as a predictor variable so that measure of correlation falls below that of another model generated by the artificial intelligence engine; (315: user objective data 429 comprises data and information related to one or more user requests, needs, wants, desires, goals, etc. User objective data 429 may include, without limitation, user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model described elsewhere herein). In an embodiment, contribution data may be included in user objective data 429. User objective data 429 may be utilized in connection to the exchange of needs and offers, described elsewhere herein. In an embodiment, user objective data 429 may also include a point value. For example, any given user request may be associated with a predetermined point value for use in the gamification engine described elsewhere herein. Thus, when another user fulfills the user request, the other user may be allocated a reward (e.g., reward tokens or tier) based on the associated point value. Furthermore, in an embodiment, a value determined by the user may be associated with user objective data 427. For example, user objective data 429 may include a request for a "1903 silver dollar" and be associated with a value to the user of $60 (the amount the user is willing to pay for this item). Similarly, user offers may include items and amounts that may be used in executing the exchange described elsewhere herein).

Regarding Claim 7, Carlisle teaches the method of claim 1, comprising accepting as input an identification of one or more fields that are bias-sensitive; (315: user objective data 429 comprises data and information related to one or more user requests, needs, wants, desires, goals, etc. User objective data 429 may include, without limitation, user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model described elsewhere herein). In an embodiment, contribution data may be included in user objective data 429. User objective ).

Regarding Claim 8, Carlisle teaches the method of claim 7, comprising identifying additional bias-sensitive fields by using the artificial intelligence engine to identify in the data set fields that are highly correlated with those identified via input as bias-sensitive; (315: user objective data 429 comprises data and information related to one or more user requests, needs, wants, desires, goals, etc. User objective data 429 may include, without limitation, user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model described elsewhere herein). In an embodiment, contribution data may be included in user objective data 429. User objective data 429 may be utilized in connection to the exchange of needs and offers, described elsewhere herein. In an embodiment, user objective data 429 may also include a point value. For example, any given user request may be associated with a predetermined point value for use in the gamification engine described elsewhere herein. Thus, when another user fulfills the user request, the other user may be allocated a reward (e.g., reward tokens or tier) based on the associated point value. Furthermore, in an embodiment, a value determined by the user may be associated with user objective data 427. For example, user objective data 429 may include a request for a "1903 silver dollar" and be associated with a value to the user of $60 (the amount the user is willing to pay for this item). Similarly, user offers may include items and amounts that may be used in executing the exchange described elsewhere herein).

Regarding Claim 9, Carlisle teaches a machine readable storage medium having stored thereon a computer program configured to cause a digital data device to perform the steps of: accepting a user request, (315: data and information related to one or more user requests),applying the user request to an artificial intelligence engine to generate a predictive model (315: requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model)) from a data store that comprises a set of data records (315: user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence)), each representing an individual and comprising values for a plurality of fields pertaining to a characteristic of that individual (315: contribution data may be included in user objective data 429…  any given user request may be associated with a predetermined point value for use in the gamification engine described elsewhere herein. Thus, when another user fulfills the user request, the other user may be allocated a reward (e.g., reward tokens or tier) based on the associated point value. Furthermore, in an embodiment, a value determined by the user may be associated with user objective data 427), the predictive model identifying one or more of the fields (315: user objective data 429 may also include a point value. For example, any given user request may be associated with a predetermined point value for use in the gamification engine described elsewhere herein. Thus, when another user fulfills the user request, the other user may be allocated a reward (e.g., reward tokens or tier) based on the associated point value. Furthermore, in an embodiment, a value determined by the user may be associated with user objective data 427) as predictor variables that are correlated with a field that is a target variable, (315: user objective data 429 comprises data and information related to one or more user requests, needs, wants, desires, goals, etc. User objective data 429 may include, without limitation, user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model described elsewhere herein). In an embodiment, contribution data may be included in user objective data 429. User objective data 429 may be utilized in connection to the exchange of needs and offers, described elsewhere herein. In an embodiment, user  determining whether one or more of the fields identified as a predictor variable is bias- sensitive; (77: the set of links 304 included in a given home screen 302 for a given user may change over time (e.g., in real time) as the artificial intelligence evolves based on the user's biases. As used herein, the term "biases" refers to a user's preferences, interests, activities, interactions, transactions, and/or the like, as determined, for example, from the user's data model, described elsewhere herein).

Regarding Claim 10, Carlisle teaches the machine readable storage medium of claim 9 having stored thereon a computer program for causing the digital data device to perform the step of preventing from being reported to the user a model for which one or more fields identified as a predictor variable is bias-sensitive; (77: the set of links 304 included in a given home screen 302 for a given user may change over time (e.g., in real time) as the artificial intelligence evolves based on the user's biases. As used herein, the term "biases" refers to a user's preferences, interests, activities, interactions, transactions, and/or the like, as determined, for example, from the user's data model, described elsewhere herein). (Examiner interpretation: Links are provided based on biases preferences and interests).

Regarding Claim 11, Carlisle teaches the machine readable storage medium of claim 9 having stored thereon a computer program for causing the digital data device to perform the step of preventing from being reported to the user a model for which (i) a bias-sensitive field is identified as a predictor variable and (ii) a measure of correlation generated by the artificial intelligence engine is above a high water mark value; (81: Grow-themed screen 302D may comprise links 304 related to the user's personal growth. For example, grow-themed screen 302D may comprise links 304 that are suggested by the artificial intelligence (e.g., the predictive model described herein) for the particular user's personal and/or professional growth and development. Links 304 on grow-themed screen 302D may be selected and/or arranged to allow the user to review data (e.g., statistics) on his or her daily activities, and correlate that data directly to results that the user is achieving in his or her life. As an example, the artificial intelligence may determine that a user is spending too much time playing online video games (e.g., by determining that a percentage of the user's time spent playing video games exceeds a reference threshold), and responsively add links 304 to the grow-themed screen 302D to encourage the user to decrease his or her gaming time (e.g., by adding one or more links 304 to grow-themed screen 302D for articles about overcoming video game addiction) and/or use his or her time better (e.g., by adding one or more links 304 to grow-themed screen 302D for job postings, social clubs within the user's vicinity, memberships to gyms within the user's vicinity, etc.), and (490: Users may review and correlate their progress in learning, relationships, areas of focus, actions, and/or the like to actual results and achievements in every area of their lives. The analysis of a user's activities may also be used by the artificial intelligence, described elsewhere herein (e.g., the predictive model described herein), to provide suggestions (e.g., links 304 on a home screen 302, categories in category-snapshot screen 308, etc.) to the user).

Regarding Claim 12, Carlisle teaches the machine readable storage medium of claim 11 having stored thereon a computer program for causing the digital data device to perform the step of reducing a measure of correlation generated by the artificial intelligence engine for a model for which a bias- sensitive field is identified as a predictor variable; (77: the set of links 304 included in a given home screen 302 for a given user may change over time (e.g., in real time) as the artificial intelligence evolves based on the user's biases. As used herein, the term "biases" refers to a user's preferences, interests, activities, interactions, transactions, and/or the like, as determined, for example, from the user's data model, described elsewhere herein), and (315: user objective data 429 comprises data and information related to one or more user requests, needs, wants, desires, goals, etc. User ). (Examiner interpretation: the bias values are being determined based on the predictive values of para. 315. After the predictive value is determined, they determine a bias value based on the predictive preference of the user).

Regarding Claim 13, Carlisle teaches the machine readable storage medium of claim 12 having stored thereon a computer program for causing the digital data device to perform the step of reporting the model to the user with the reduced measure of correlation; (81: Links 304 on grow-themed screen 302D may be selected and/or arranged to allow the user to review data (e.g., statistics) on his or her daily activities, and correlate that data directly to results that the user is achieving in his or her life).

Regarding Claim 14, Carlisle teaches the machine readable storage medium of claim 9 having stored thereon a computer program for causing the digital data device to perform the step of reducing the measure of correlation generated by the artificial intelligence engine for the model for which a bias- sensitive field is identified as a predictor variable so that measure of correlation falls below that of another model generated by the artificial intelligence engine; (315: user objective data 429 comprises data and information related to one or more user requests, needs, wants, desires, goals, etc. User objective data 429 may include, without limitation, user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model described elsewhere herein). In an embodiment, contribution data may be included in user objective data 429. User objective data 429 may be utilized in connection to the exchange of needs and offers, described elsewhere herein. In an embodiment, user objective data 429 may also include a point value. For example, any given user request may be associated with a predetermined point value for use in the gamification engine described elsewhere herein. Thus, when another user fulfills the user request, the other user may be allocated a reward (e.g., reward tokens or tier) based on the associated point value. Furthermore, in an embodiment, a value determined by the user may be associated with user objective data 427. For example, user objective data 429 may include a request for a "1903 silver dollar" and be associated with a value to the user of $60 (the amount the user is willing to pay for this item). Similarly, user offers may include items and amounts that may be used in executing the exchange described elsewhere herein).

Regarding Claim 15, Carlisle teaches the machine readable storage medium of claim 9 having stored thereon a computer program for causing the digital data device to perform the step of accepting as input an identification of one or more fields that are bias-sensitive; (315: user objective data 429 comprises data and information related to one or more user requests, needs, wants, desires, goals, etc. User objective data 429 may include, without limitation, user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model described elsewhere herein). In an embodiment, contribution data may be included in user objective data 429. User objective data 429 may be utilized in connection to the exchange of needs and offers, described elsewhere herein. In an embodiment, user objective data 429 may also include a point value. For example, any given user request may be associated with a predetermined point value for use 

Regarding Claim 16, Carlisle teaches the machine readable storage medium of claim 15 having stored thereon a computer program for causing the digital data device to perform the step of identifying additional bias-sensitive fields by using the artificial intelligence engine to identify in the data set fields that are highly correlated with those identified via input as bias-sensitive; (315: user objective data 429 comprises data and information related to one or more user requests, needs, wants, desires, goals, etc. User objective data 429 may include, without limitation, user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model described elsewhere herein). In an embodiment, contribution data may be included in user objective data 429. User objective data 429 may be utilized in connection to the exchange of needs and offers, described elsewhere herein. In an embodiment, user objective data 429 may also include a point value. For example, any given user request may be associated with a predetermined point value for use in the gamification engine described elsewhere herein. Thus, when another user fulfills the user request, the other user may be allocated a reward (e.g., reward tokens or tier) based on the associated point value. Furthermore, in an embodiment, a value determined by the user may be associated with user objective data 427. For example, user objective data 429 may include a request for a "1903 silver dollar" and be associated with a value to the user of $60 (the amount the user is willing to pay for this item). Similarly, user offers may include items and amounts that may be used in executing the exchange described elsewhere herein).

a Computer instructions configured to cause a digital data device to perform the steps of: accepting a user request, (315: data and information related to one or more user requests),applying the user request to an artificial intelligence engine to generate a predictive model (315: requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model)) from a data store that comprises a set of data records (315: user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence)), each representing an individual and comprising values for a plurality of fields pertaining to a characteristic of that individual (315: contribution data may be included in user objective data 429…  any given user request may be associated with a predetermined point value for use in the gamification engine described elsewhere herein. Thus, when another user fulfills the user request, the other user may be allocated a reward (e.g., reward tokens or tier) based on the associated point value. Furthermore, in an embodiment, a value determined by the user may be associated with user objective data 427), the predictive model identifying one or more of the fields (315: user objective data 429 may also include a point value. For example, any given user request may be associated with a predetermined point value for use in the gamification engine described elsewhere herein. Thus, when another user fulfills the user request, the other user may be allocated a reward (e.g., reward tokens or tier) based on the associated point value. Furthermore, in an embodiment, a value determined by the user may be associated with user objective data 427) as predictor variables that are correlated with a field that is a target variable, (315: user objective data 429 comprises data and information related to one or more user requests, needs, wants, desires, goals, etc. User objective data 429 may include, without limitation, user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model described elsewhere herein). In an embodiment, contribution data may be included in user objective data 429. User objective data 429 may be utilized in connection to the exchange of needs and offers, described elsewhere herein. In an embodiment, user objective data 429 may also include a point value. For example, any given user request may be determining whether one or more of the fields identified as a predictor variable is bias- sensitive; (77: the set of links 304 included in a given home screen 302 for a given user may change over time (e.g., in real time) as the artificial intelligence evolves based on the user's biases. As used herein, the term "biases" refers to a user's preferences, interests, activities, interactions, transactions, and/or the like, as determined, for example, from the user's data model, described elsewhere herein).

Regarding Claim 18, Carlisle teaches the computer instructions of claim 17 configured to cause a digital data device to perform the step of preventing from being reported to the user a model for which one or more fields identified as a predictor variable is bias-sensitive; (77: the set of links 304 included in a given home screen 302 for a given user may change over time (e.g., in real time) as the artificial intelligence evolves based on the user's biases. As used herein, the term "biases" refers to a user's preferences, interests, activities, interactions, transactions, and/or the like, as determined, for example, from the user's data model, described elsewhere herein). (Examiner interpretation: Links are provided based on biases preferences and interests).

Regarding Claim 19, Carlisle teaches the computer instructions of claim 18 configured to cause the digital data device to perform the step of preventing from being reported to the user a model for which (i) a bias- sensitive field is identified as a predictor variable and (ii) a measure of correlation generated by the artificial intelligence engine is above a high water mark value; (81: Grow-themed screen 302D may comprise links 304 related to the user's personal growth. For example, grow-themed screen 302D may comprise links 304 that are suggested by the artificial intelligence (e.g., 

Regarding Claim 20, Carlisle teaches the computer instructions of claim 19 configured to cause the digital data device to perform the step of reducing a measure of correlation generated by the artificial intelligence engine for a model for which a bias-sensitive field is identified as a predictor variable; (77: the set of links 304 included in a given home screen 302 for a given user may change over time (e.g., in real time) as the artificial intelligence evolves based on the user's biases. As used herein, the term "biases" refers to a user's preferences, interests, activities, interactions, transactions, and/or the like, as determined, for example, from the user's data model, described elsewhere herein), and (315: user objective data 429 comprises data and information related to one or more user requests, needs, wants, desires, goals, etc. User objective data 429 may include, without limitation, user requests, needs, and/or goals of services, goods, donations, and/or the like. Such requests, etc. may be explicitly provided by the user and/or inferred by the application (e.g., using the artificial intelligence, for example the predictive model described elsewhere herein). In an embodiment, ). (Examiner interpretation: the bias values are being determined based on the predictive values of para. 315. After the predictive value is determined, they determine a bias value based on the predictive preference of the user).

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Good Data and Machine Learning” describes “Deep Learning has become a hammer of sorts that can nail down almost any Machine Learning (ML) problem. Deep learning is solving many problems that most other ML algorithms cannot. But many people in the ML field believe that it can solve any problem as long as you stack up enough layers and neurons. Thinking this way is easy for a few reasons. Frameworks like Keras and TensorFlow are easily available. Amazon AWS and GCP offer cheap computational power. And the ML community is very open and supportive. These days, anyone can take a few online courses or read a few papers. Then they can create, say, a convolutional neural network (CNN) to recognize Handwritten digits. And then call themselves an ML engineer. Even I am guilty of doing the same, and I have done so with very little money and a laptop worth less than $500.
But people have forgotten the two most important parts of Machine Learning: Math and Data”.

	


Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US 20190043487 A1 teaches similar invention which describes a system for optimizing selection of transcription engines using a combination of selected machine learning models. The system includes a plurality of preprocessors that generate a plurality of features from a media data set. The system further includes a deep learning neural network model, a gradient boosted machine model and a random forest model used in generating a ranked list of transcription engines. A transcription engine is selected from the ranked list of transcription engines to generate a transcript for the media dataset. At 364, a multinominal accuracy procedure may be performed on the test data set portion generated at 358 above, e.g., on the 15% test data set. This is to reduce bias and variance in the model. The system may determine some trade-off balance between bias and variance, as it tries to simultaneously minimize both the bias and variance. The bias is an error from erroneous assumptions in the learning algorithm. High bias can cause an algorithm to miss the relevant relations between features and target outputs (known as underfitting). The variance is an error from sensitivity to small fluctuations in the training set. High variance can cause an algorithm to model the random noise in the training data, rather than the intended outputs (known as overfitting). Process 364 may be a predicting process portion. In some embodiments, at 364, a “confusion matrix” may be set up and evaluated to calculate the percentage accuracies of the engines that have been run. The transcription engines may also be referred to as Artificial Intelligence (AI) engines. An example of a confusion matrix is illustrated in FIG. 3D-1. In this example, six engines are selected as the predicted best engines. During execution, their actual percentage accuracies are recorded as shown. For example, Engine 3 recorded a 40% accuracy.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621